Citation Nr: 0312901	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  91-13 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable rating for right parietal 
scar.

2.  Entitlement to an increased rating for residuals of 
concussion, currently rated 10 percent disabling.

3.  Entitlement to service connection for hardening of the 
veins and/or other circulatory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from January 1951 to January 
1953.

This appeal arises from an October 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that denied entitlement to a 
compensable evaluation for a parietal scar, denied 
entitlement to a compensable evaluation for residuals of a 
cerebral concussion with headaches, dizziness, and slight 
left (minor side) ulnar nerve involvement, denied an 
increased rating for residuals of fracture of D2 with 
deformity, denied service connection for a low back 
condition, and denied service connection for hardening of the 
veins with other circulatory problems.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

In April 1991, the veteran requested service connection for a 
neck condition.  The claim was denied in an August 1995 rating 
decision and the veteran did not appeal.  Thus, that issue is 
not before the Board. 

In an October 1991 rating decision, the RO assigned a 10 
percent rating for residuals of cerebral concussion; however, 
because a higher evaluation is potentially available, the 
appeal continues.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).   

In a June 2002 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine 
and assigned a 20 percent rating.  The veteran has not voiced 
any disagreement with the rating assigned.  Thus, that issue 
is no longer on appeal.  

In an October 2002 decision, the Board denied an increased 
rating for residuals of fracture of the second dorsal 
vertebra with deformity.  The Board deferred a decision on 
the issues of an increased rating for right parietal scar, 
entitlement to an initial rating higher than 10 percent for 
residuals of concussion, and entitlement to service 
connection for hardening of the veins and/or other 
circulatory disorder.  The Board then undertook further 
development of those issues pursuant to 38 C.F.R. 
§ 19.9(a)(2). 

In May 2003, the regulation authorizing the Board to develop 
evidence or to cure a procedural defect (38 C.F.R. 
§ 19.9(a)(2)), was invalidated.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  Thus, the following 
remand will be necessary.


REMAND

Since the most recent supplemental statement of the case 
(SSOC), the Board has received additional evidence on the 
matters on appeal.  The veteran has not waived his right to 
initial RO consideration of the evidence.  Where the veteran 
does not waive his right to initial RO consideration of the 
evidence, the Board may no longer issue decisions prior to RO 
consideration of the evidence.  

Since the most recent SSOC, the rating criteria for 
evaluating skin disorders were amended.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
regard, the General Counsel of VA has held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. 5110(g) (West 1991) can be no 
earlier than the effective date of that change.  VA must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).  As such, VA must consider the claim pursuant 
to the former criteria during the course of the entire 
appeal, and since August 30, 2002, under the revised 
criteria, applying whichever is more favorable to the 
veteran.  See also DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  



Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should review the additional 
evidence and readjudicate the claims for 
a compensable rating for the right 
parietal scar, for a higher rating for 
residuals of concussion, and for service 
connection for hardening of the veins 
and/or other circulatory disorder.  Both 
the prior and the current version of the 
rating schedule for skin disorders should 
be considered.  If all the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




